DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 22 February 2022 has been entered; claims 1-13 and 15-30 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Page 7 of the Remarks, filed 22 February 2022, as well as the Declaration submitted by Applicant under 37 CFR 1.132, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive regarding the limitations imported from cancelled claim 14.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 35 USC 103 over Reed in view of Kim in view of Snydacker, or Kim in view of Reed and Snydacker. Briefly, the Examiner submits that Snydacker teaches the limitations imported into claim 1 from cancelled claim 14, and therefore the contaminating ions as discussed in the Declaration would be washed away prior to elution of to obtain a lithium ion eluate solution with less contaminating ions.  Snydacker teaches a water wash which accomplishes this step for this same reason. 

With respect to Applicant’s discussion of unexpected results regarding lithium capacity of the claimed adsorbent on Page 9 of the Remarks, the Examiner submits that the disclosure of Reed is not limited to brines of specific lithium concentrations or concentrations of other ions in the brines (see Paragraph [0017]), and Snydacker contemplates water and/or brines that contain a wide range of lithium concentrations (Paragraph [0094]).  Additionally, Reed discloses embodiments where lithium uptake is higher than 2 mg/g (see Table 8 and Paragraphs [0076, 0077]).  The Examiner additionally notes that modification of Reed with Kim takes the adsorption experiment out of the lab beaker test, therefore comparisons of lithium uptake in such a separate adsorption/desorption system to what is disclosed in Reed do not necessarily hold true. For at least the above reasons, Reed is still believed to be pertinently applied to the claims in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13, 17, 18, 21, and 23, 24, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (WO 2017/020090) in view of Kim et al. (U.S. Patent Publication # 2013/0001168) and Snydacker et al. (U.S. Patent Publication # 2018/0133619) or Kim in view of Reed and Snydacker, hereinafter referred to as “Reed”, “Kim”, and “Snydacker” in the rejections below.
With respect to claims 1-9, 13, 17, 28, and 29, Reed teaches a process for the extraction of lithium from a brine, wherein the (lithium-bearing) brine (Paragraph [0017]) is contacted with a hydrated titanium adsorbent (lithium ion sieve comprising an oxide of titanium) having the formula H2TiO3 (metatitanic acid), hydrogen titanate (H2Ti3O7), or sodium titanate (NaTi3O7) (Paragraph [0029]) such that lithium ions are adsorbed thereon (Abstract; Paragraph [0028]).  The contacting occurs in a vessel (first reactor) (Paragraph [0021], see also Paragraph [0056] wherein the vessel is a centrifuge tube).  Prior to contacting, sodium carbonate (alkali) is added to the brine to buffer/maintain a pH ~6.5 (Paragraph [0055]).  The absorbent with adsorbed lithium ion is separated from the brine with a 0.45 micron microfiltration unit (solids separation unit) (Paragraph [0056]), and is regenerated with an acidic solution of hydrochloric acid to produce an acidic lithium salt eluate solution (Paragraphs [0025, 0044]), suggesting that regeneration could take place in two different vessels, especially in view of Paragraph [0045] which discusses various reaction vessels.  

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the column of Reed with the continuous adsorption/desorption process of Kim because Reed envisions the process to involve various reaction vessels (Paragraph [0045]), and because Kim discloses that desorption in these separate vessels allows for recovery of about 95% lithium ions (Paragraph [0067]).  Modification of Reed’s process to include the countercurrent adsorption/desorption of lithium of Kim transforms the process of Reed into a continuous one. 

In the alternative, Kim discloses a process for recovery of lithium from brine (Abstract; Paragraphs [0035, 0038, 0039, 0070]), comprising contacting lithium-bearing brine with adsorbent 160 (“lithium ion sieve”) in adsorption reactor 112, 114, 116 to form adsorbent 160 with adsorbed lithium ions 155 (“lithium ion complex”) (Paragraphs [0039, 0052, 0053]); and decomplexing lithium ions 155 from adsorbent 160 (“lithium ion sieve”) in desorption reactors 122, 124, and 126 (“second reactor”) with a strong acid solution of hydrochloric or sulfuric acid, forming an acidic lithium salt eluate solution separated from the adsorbent 160 (“lithium ion sieve”) (Paragraphs [0062-0064, 0067]), wherein the process is conducted in a continuous manner (Paragraph [0052]). 
Kim discloses aluminum oxide or manganese oxide as the adsorbent (“lithium ion sieve”), and therefore does not teach an oxide of titanium or niobium. 
2TiO3 (metatitanic acid), hydrogen titanate (H2Ti3O7), or sodium titanate (NaTi3O7) (Paragraph [0029]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to replace the aluminum or manganese oxide adsorbent of Kim with the titanium oxide adsorbent of Reed because Reed discloses that brines of various lithium concentrations can be treated to recover lithium and that greater than 90% and up to 100 % of adsorbed lithium is extracted from the adsorbent (Paragraphs [0032, 0037]), consistent with the amount of lithium recovered from the adsorbent in Kim (Paragraph [0067]).  Reed also discloses only trace amounts of contaminating ions (Paragraph [0042]), which the ordinary artisan would recognize could likely be further mitigated by having three desorption vessels as taught by Kim. Additionally, it is noted that both references seek to recover lithium from brines by very similar metal oxide adsorption processes. 

Reed/Kim or Kim/Reed does not specifically teach contacting the lithium ion complex with the lithium ion sieve with water before decomplexing in the second reactor. 
Snydacker teaches that between flows of liquid resource containing lithium and acid (eluate) solution, a column comprising lithium-loaded ion exchange particles is washed with water (Paragraph [0119]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the water wash of Snydacker to the method of Reed/Kim because Snydacker teacher that the water wash allows for the removal of potential contaminants prior to extracting lithium from the column (Paragraph [0119]). 
With respect to claims 2-6, Reed/Kim/Snydacker discloses that the 0.2 mol/dm-3 (M) HCl solution is added to a sample of the absorbent comprising lithium ions (see Reed: Paragraph [0044]); it appears to be clear that the concentration of acid remains constant, although specifically 
With respect to claims 7-9, Reed/Kim/Snydacker discloses that sodium carbonate (alkali) is added to the brine to buffer/maintain a pH ~6.5 (see Reed: Paragraph [0055]).  
Regarding claims 10-12, Reed/Kim/Snydacker discloses an adsorbent size of 1-50 microns (see Kim: Paragraph [0054]), which overlaps “wherein more than 90% of the lithium ion sieves have an average particle diameter of less than 40 microns and more than 90% of the lithium ion sieves have an average particle diameter of greater than 0.4 microns”, “more than 90% by volume of particles of the lithium ion sieve are less than 100 microns and greater than 0.5 microns in diameter” and “more than 90% by volume of particles of the lithium ion sieve are greater than 0.5 microns in diameter”.
Redd/Kim/Snydacker and the claims differ in that Kim does not teach the exact same proportions for the size of the sorbent particles/lithium ion sieve as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in particle size taught by Kim overlaps the instantly claimed particle size ranges and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Kim, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
Regarding claim 18, Reed teaches that the acid is in contact with the sample of absorbent comprising lithium ions for 24 hours, and therefore does not teach a contact time of less than 1 hr; however, there is no evidence that this time is critical to the process.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Reed teaches that lithium was 100% extracted from the absorbent (Paragraph [0044]). 
With respect to claims 21 and 30, Reed/Kim discloses that the concentration of sieve is 0.5/10mL or 50 g/L (see Reed: Paragraph [0056]).  Although “greater than 50 g/L” is not disclosed, it is submitted that 50 g/L is substantially close to “greater than 50 g/L” and at half of “greater than 100 g/L”, is reasonably close, especially when one considers that the Reed/Kim/Snydacker/Ma embodiment contemplates the containment of the lithium sieve in a column or vessel to adsorb lithium at a wide range of concentrations (see Snydacker: Paragraph [0094], Kim: Fig. 2). 
It has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.). The Examiner submits that there is no evidence indicating such dosages are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to claim 23, Reed/Kim discloses that if average particle sizes are below 1 micron, the particles will not settle (see Kim: Paragraph [0054]); although no classifying step is taught, Reed/Kim clearly teaches away from using particles that would be removed by the classifying step. 
With respect to claim 24, Reed/Kim discloses filtering to remove brine from the lithium-loaded sorbent (see Reed: Paragraphs [0056, 0119]), and transferring the lithium-bearing sorbent (sieve) to the desorption vessels such that only lithium is desorbed from the absorbent 
With respect to claim 25, Reed/Kim discloses returning the regenerated sorbents to the absorption reactors (see Kim: Paragraph [0068]).  

Claims 15, 16, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (WO 2017/020090) in view of Kim et al. (U.S. Patent Publication # 2013/0001168) and Snydacker et al. (U.S. Patent Publication # 2018/0133619) or Kim in view of Reed and Snydacker as applied to claim 1, and further in view of Ma et al. (U.S. Patent Publication # 2012/0318744), hereinafter referred to as “Reed”, “Kim”, “Snydacker”, and “Ma” in the rejections below.
With respect to claim 15, Reed in view of Kim and Snydacker or Kim/Reed/Snydacker teaches returning the regenerated lithium sieve to the first reactor, but does not specifically teach contacting the lithium ion sieve with water after decomplexing in the second reactor. 
 Ma teaches washing a lithium absorbent with water after elution of metal (Paragraphs [0020, 0066]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the water wash of Ma to the method of Reed/Kim/Snydacker because Ma teaches that this water wash restores the metal adsorbent for reuse (Paragraph [0066]).  The ordinary artisan would have recognized that any remaining eluent solution/metals would be washed away so the metal absorbent was ready to adsorb metals once again. 
With respect to claim 16, it is submitted that at least a portion of the acid is likely associated with adsorbent as it is returned to the first reactor for lithium adsorption, as would still be present as the adsorbent exits the second lithium adsorption step and enters the second reactor. 

With respect to claims 26 and 27, Reed/Kim/Snydacker/Ma teaches that lithium was 95 ± 3 & or up to 100% extracted from the absorbent (see Kim Paragraph [0067] and see Reed: Paragraph [0044]) even before contacting the decomplexed lithium sieve with water, as well as more than one counter-current stage (see Kim: Abstract; Paragraph [0012]).

Claims 19, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (WO 2017/020090) in view of Kim et al. (U.S. Patent Publication # 2103/0001168) and Snydacker et al. (U.S. Patent Publication # 2018/0133619) or vice versa, as applied to claim 1 above, as evidenced by SDWF (“Ultrafiltration, Nanofiltration and Reverse Osmosis”, Pages 1-6, accessed online on 23 December 2020 at https://www.hinesburg.org/water-project/safewaterdotorg-info-nano-and-ultrafiltration-reverse-osmosis.pdf, or, in the alternative, further in view of Chung et al. (U.S. Patent Publication # 2005/0119350), hereinafter referred to as “Reed”, “Kim”, “Snydacker”, “SDWF”, and “Chung” in the rejections below.
With respect to claim 19, Reed discloses that filtration can be used to remove the absorbent with absorbed lithium ions from the brine (Paragraphs [0056, 0119]), and in fact uses a 0.45 micron filter for the removal (Paragraph [0056]), but does not specifically teach that the first vessel comprises ultrafiltration or microfiltration membranes.  The pore size disclosed by the membrane filter of Reed is encompassed by the pore size range of microfiltration membranes (see SDWF: Page 1 graphic); one of ordinary skill in the art would have considered the membrane filter of Reed to be consistent with a microfiltration membrane. 
Assuming that the Examiner’s position above is incorrect, the rejection is continued below in view of Chung.

Chung teaches addition of lithium absorbent to an ultrafiltration membrane (Abstract; Paragraph [0042, 0051]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the sorbent of Reed to the ultrafiltration membrane of Chung because Reed teaches that various vessels and configurations can be used to with the disclosed invention (Paragraph [0045]), and because Chung discloses that the ultrafiltration membrane provides physical and chemical stability, facilitates handling, allows for selectively adsorbing lithium ion only with increased adsorption capacity (Paragraphs [0012, 0013], see also Paragraph [0070], which discloses that 28 mg Li is removed from seawater per gram absorbent by embodiment 1, Lithium Absorbent using Ultrafiltration (see Paragraph [0057]).  
Regarding claim 20, Reed/Kim/Snydacker/SDWF or Reed/Kim/Snydacker/Chung discloses rotary mixing (agitation) or stirring to mix the lithium sieve with the lithium-containing brine (see Reed: Paragraph [0056], and see Kim: Paragraph [0053]), and therefore does not disclose agitation with air. The teachings of Reed/Kim/SDWF or Reed/Kim/Chung would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness in substituting one method for the other in a process of mixing. The substitution of equivalents requires no express suggestion. See MPEP 2144.06.II.
Regarding the recited flux in claim 22, it is submitted that there is an inherent flux of brine/seawater into the reactor with ultrafiltration membranes; however, Reed or Reed/Chung does not disclose a flux “greater than 30 LMH at transmembrane pressures of less than 30kPa”.  
It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”). In this case, Chung does not specify the workable ranges for flux, but a flux is inherent to the use of ultrafiltration membranes (i.e., the general conditions of the claim).  It would not be inventive to discover the workable ranges by routine experimentation of the invention taught by Chung absent evidence of criticality.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CLARE M PERRIN/Primary Examiner, Art Unit 1778 
18 March 2022